Per curiam.
Motion to stay an order of the Superior Court {Grant, J.) entered in proceedings for civil contempt on December 14, 1959, committing the petitioner for one year or until he purges himself of contempt, or until further order of the Trial Court. The order was entered following the petitioner’s refusal at the hearing to produce a list of guests who were present at World Fellowship Camp in Albany, New Hampshire, during the summers of 1954 and 1955. The petitioner was originally ordered to produce the list on January 5, 1956. Wyman v. Uphaus, 100 N. H. 436; Uphaus v. Wyman, 360 U. S. 72 (June 8, 1959).
The motion seeks a stay of the order of committal pending final adjudication by this court of certain questions raised before *325the Trial Court at the hearing of December 14, 1959. The motion presents no such occasion as would warrant the granting of the relief sought. Accordingly the order is
Nighswander, Lord & Bownes and Royal W. France (of New York) for the petitioner.
Louis C. Wyman, Attorney General, pro se.

Motion denied.